Title: From George Washington to Anne-César, chevalier de La Luzerne, 14 December 1783
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir,
                            Philadelphia 14th Decr 1783
                        
                        I have just received a Letter from General McIntosh in Georgia praying me to use my intrest with your
                            Excellency in favor of a young frenchman under the name of Du Coins whose situation is explained in the Letter I now do
                            myself the honor to enclose.
                        Tho’ I am unacquainted with the young Gentleman otherwise than by that Letter, yet having served with
                            Credit in our Army, and being represented to me as deserving, I must confess I feel myself interested in his favor,
                            and if there will be no impropriety, shall be much obliged by any thing your Excellency can do for him. With very great esteem and respect, I have the
                            honor to be Sir Your Excellencys Most Obedient humble Servant
                        
                            Go: Washington
                        
                    